Exhibit 10.21

 

Execution Copy

 

CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION AND RELEASE AGREEMENT (this “Separation Agreement”) is entered
into between USA Waste-Management Resources, LLC (the “Company”) and Barry H.
Caldwell (the “Executive” and, together with the Company, the “parties”).

 

This Separation Agreement is binding upon, and extends to, the parties and their
past and present officers, directors, employees, shareholders, parent
corporations, subsidiaries, affiliates, partners, agents, representatives,
heirs, executors, assigns, administrators, successors, predecessors, family
members, d/b/a’s, assumed names, and insurers, whether specifically mentioned
hereafter or not. A reference to a party in this Separation Agreement
necessarily includes those persons and/or entities described in the foregoing
sentence.

 

PREAMBLE

 

WHEREAS, Waste Management, Inc. (together with any entity that is a direct or
indirect majority-owned subsidiary of Waste Management, Inc., “Waste
Management”) and Executive previously entered into that certain Employment
Agreement dated September 2002, as may have been amended from time to time (the
“Employment Agreement”);

 

WHEREAS, pursuant to such Employment Agreement, Executive has been continuously
employed by the Company or an affiliate thereof since such time;

 

WHEREAS, the Parties agree that upon his separation, execution and
non-revocation of a waiver and release of claims, Executive will receive certain
benefits described in Exhibit C of this Separation Agreement;

 

WHEREAS, the Company and Executive now jointly desire to enter into this
Separation Agreement to set forth the terms and conditions of Executive’s
termination; and

 

NOW, THEREFORE, in consideration of the premises and agreements contained
herein, and for other good and valuable consideration, the Company and Executive
hereby agree as follows:

 

1.Executive’s Separation.  The employment of Executive with the Company shall
terminate on August 11, 2018 (“Employment Termination Date”). The parties agree
that, except as otherwise expressly specified herein, the Employment Agreement
shall have been deemed terminated as of the Employment Termination
Date.  Executive acknowledges and agrees that all officer positions he held with
any Waste Management entity ceased as of the Employment Termination Date.  In
addition, Executive shall resign from all industry or charitable board or trade
group leadership positions he currently holds by virtue of his employment with
the Company (including, without limitation, those positions set forth on Exhibit
A).

 







--------------------------------------------------------------------------------

 



It is expressly agreed to and acknowledged by the parties that Executive is
entitled to the compensation and benefits set forth in Exhibit B, (which, for
the avoidance of doubt, shall survive termination of the Employment Agreement
hereunder), whether or not he executes this Separation Agreement.

 

2.Payment of Additional Consideration.  In consideration of the premises and
promises herein contained, and subject to Executive executing and not revoking
this Separation Agreement, it is agreed that the Company will provide Executive
those certain benefits specifically detailed in Exhibit C to this Separation
Agreement.

 

It is expressly agreed to and acknowledged by the parties that Executive is not
entitled to the benefits set forth in Exhibit C until such time as he executes
this Separation Agreement and it becomes effective and irrevocable, by its
terms.

 

The consideration set forth in this Section 2 is in full, final and complete
settlement of any and all claims which Executive could make in any complaint,
charge, or civil action, whether for actual, nominal, compensatory, or punitive
damages (including attorneys’ fees).  Executive acknowledges that such
consideration is being made as consideration for the releases set forth in
Section 3 and 5.  Executive further acknowledges that the consideration set
forth in Exhibit C are separate and distinct of and from each other, and that
each such item is independent valuable consideration for the release and waiver
set forth in Sections 3 and 5.  Without limiting the generality of the
foregoing, the Executive acknowledges and agrees that he waives and, except as
expressly set forth herein, shall not be entitled to any severance benefits in
connection with his termination of employment, whether pursuant to his
Employment Agreement, any plan, program, promise or otherwise.

 

The Company shall pay Executive an additional cash lump sum in the amount of
$35,000 in lieu of any obligation to reimburse Executive for his reasonable
legal fees in connection with the negotiation of this Separation
Agreement.  Such reimbursement shall be paid within 10 days from the Employment
Termination Date.

 

3.General Release.  In exchange for the consideration provided to Executive
pursuant to Section 2, Executive releases and discharges the Company, its past
and present parents, subsidiaries, and its and their affiliated companies,
managers, partners, agents, directors, officers, accountants, attorneys,
employees, and representatives, and all persons acting by, through, under or in
concert with the Company (collectively referred to as the “Released Parties”),
from any and all causes of action, claims, liabilities, obligations, promises,
agreements, controversies, damages, and expenses, known or unknown, which
Executive ever had, or now has, against the Released Parties to the date the
Executive signs this Separation Agreement.  The claims Executive releases
include, but are not limited to, claims that any of the Released Parties:

 

discriminated against Executive on the basis of Executive’s race, color, sex
(including sexual harassment), national origin, ancestry, disability, religion,
sexual orientation, marital status, parental status, veteran status, source of
income, entitlement to benefits, union activities, or any other status protected
by local, state or federal laws, constitutions, regulations, ordinances,
executive orders, including but not limited to the Massachusetts Fair Employment
Practices Act, the New





2

--------------------------------------------------------------------------------

 



Jersey Conscientious Employee Protection Act, the New Jersey Law Against
Discrimination, the New Jersey Whistleblower Act, North Dakota Century Code
§9-13-02,South Dakota Code Laws § 20-7-11 and Chapters 21 and 451 of the Texas
Labor Code; or

 

discriminated against Executive on the basis of Executive’s age or violated any
right Executive may have under the Age Discrimination in Employment Act
(“ADEA”); or

 

failed to give proper notice of this employment termination under the Workers

Adjustment and Retraining Notification Act (“WARN”), or any similar state or
local statute or ordinance; or

 

violated any other federal, state, or local employment statute, such as the
Employee Retirement Income Security Act of 1974, which, among other things,
protects employee benefits; the Fair Labor Standards Act, which regulates wage
and hour matters; the Family and Medical Leave Act, which requires employers to
provide leaves of absence under certain circumstances; Title VII of the Civil
Rights Act of 1964; the Older Workers Benefits Protection Act; the Americans
With Disabilities Act; the Rehabilitation Act; OSHA; and any other laws relating
to employment; or

 

violated its personnel policies, handbooks, any covenant of good faith and fair
dealing, or any contract of employment between Executive and any of the Released
Parties; or

 

violated public policy or common law, including claims for: personal injury,
invasion of privacy, retaliatory discharge, negligent hiring, retention or
supervision, defamation, intentional or negligent infliction of emotional
distress and/or mental anguish, intentional interference with contract,
negligence, detrimental reliance, loss of consortium to Executive or any member
of Executive’s family, and/or promissory estoppel;

 

violated or breached any provision of the Employment Agreement (including,
without limitation, any notice or procedural requirements relating to
Executive’s termination hereunder);

 

is otherwise obligated to provide any payment or benefit upon Executive’s
termination hereunder other than as provided for on Exhibit C herein;

 

is obligated to provide any additional vesting or other right with respect to
any equity compensation award other than as provided for on Exhibit C herein; or

 

is in any way obligated for any reason to pay Executive’s damages, expenses,
litigation costs (including attorneys’ fees), bonuses, commissions, disability
benefits, compensatory damages, punitive damages, and/or interest except as
otherwise provided by this Separation Agreement.





3

--------------------------------------------------------------------------------

 



Executive understands and agrees that this Separation Agreement includes all
claims that Executive may have and that Executive does not now know or suspect
to exist in Executive’s favor against the Released Parties, and that this
Separation Agreement extinguishes those claims.

 

Executive is not prohibited from making or asserting (a) any claim or right
under state workers’ compensation or unemployment laws; (b) any claim or right,
which by law cannot be waived through private agreement; (c) any claims or
rights that may arise after Executive executes this Separation Agreement,
including any claim to enforce the terms of this Separation Agreement and its
Exhibits; or (d) any claim or right to indemnification pursuant to Section 10 of
the Employment Agreement (which, for the avoidance of doubt, shall survive
termination of the Employment Agreement hereunder).

 

4.Protected Rights.  Notwithstanding the foregoing, nothing in this Separation
Agreement prohibits Executive from filing a charge with, or reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the U.S. Equal Opportunity Commission, the
Department of Justice, the Securities and Exchange Commission, Congress, and any
agency Inspector General, or making other disclosures that are protected under
the whistleblower provisions of federal law or regulation.  This Separation
Agreement does not limit Executive’s ability to communicate with any government
agencies or participate in any investigation or proceeding that may be conducted
by any government agency, including providing documents or other information,
without notice to the Company.  In addition, this Separation Agreement does not
limit Executive’s right to receive an award for information provided to any
government agencies.  Further, Executive is advised that an individual shall not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that (a) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.  Without
limiting the protection set forth in this Section 4 and except as would
otherwise violate the Dodd-Frank Wall Street Reform and Consumer Protection Act,
Executive represents and covenants that as of the date of this Agreement he is
not aware of any instances of material noncompliance with federal, state or
local laws by any Released Party.

 

5.Covenant Not to Sue.  For the purpose of giving a full and complete release,
Executive covenants and agrees that he has no pending claims or charges against
the Released Parties.  If Executive has any pending claims in a federal, state
or local court, or in an arbitral forum, Executive agrees to promptly file all
appropriate papers requesting withdrawal and dismissal of such
claims.  Executive further agrees not to sue any of the Released Parties or
become a party to a lawsuit on the basis of any claims of any type to date that
arise out of any aspect of Executive’s employment or termination of
employment.  Executive understands that this is an affirmative promise by
Executive not to sue any of the Released Parties, which is in addition to
Executive’s general release of claims in Section 3 above.   Notwithstanding the
foregoing, nothing in this Separation Agreement prevents Executive from bringing
an action to enforce the claims or rights identified in Sections 3(c) and (d)
herein or challenge the validity of this Separation





4

--------------------------------------------------------------------------------

 



Agreement or taking any action set forth in Section 4 above, and such action
shall not be considered a breach of this Separation Agreement

 

If Executive breaches this Separation Agreement by suing any of the Released
Parties in violation of this Covenant Not to Sue, Executive understands that (i)
the Released Parties will be entitled to apply for and receive an injunction to
restrain any violation of this paragraph, and (ii) Executive will be required to
pay the Released Parties’ legal costs and expenses, including reasonable
attorney fees, associated with defending against the lawsuit and enforcing the
terms of this Separation Agreement.

 

6.Protective Covenants and Loss of Benefits.  Executive acknowledges and agrees
that, notwithstanding the termination of the Employment Agreement pursuant to
Section 1, the protective and restrictive covenants and related provisions set
forth in Sections 8 and 9 of the Employment Agreement (the “Employment Agreement
Protective Covenants”) shall survive and remain in full force and effect and
that the benefits payable under Exhibit C to this Separation Agreement are
subject to forfeiture and/or recoupment (a) due to any violation of the
Employment Agreement Protective Covenants or breach of this Agreement
(including, without limitation, Section 11 thereof), (b) upon discovery of
circumstances that would have been grounds for termination for “cause” under
Section 5(c) of the Employment Agreement that were unknown to the Company as of
the Employment Termination Date (this excludes any subject matter in relation to
any investigation commenced prior to the Employment Termination Date), or (c) as
provided for under the clawback provisions of the stock and annual incentive
plan awards  granted to Executive, to the extent disclosed to Executive.

 

7.Application to all Forms of Relief.  This Separation Agreement applies to any
relief no matter how called, including without limitation, wages, back pay,
front pay, reinstatement, compensatory damages, liquidated damages, punitive
damages for pain or suffering, costs and attorney’s fees and expenses.

 

8.No Admissions, Complaints or Other Claims.  The Executive acknowledges and
agrees that this Separation Agreement is not to be construed in any way as an
admission of any liability whatsoever by any Released Party, any such liability
being expressly denied.  The Executive also acknowledges and agrees that he has
not, with respect to any transaction or state of facts existing prior to the
date hereof, filed any Actions against any Released Party with any governmental
agency, court or tribunal.

 

9.Acknowledgments.  Executive has fully reviewed the terms of this Separation
Agreement, acknowledges that he understands its terms, and states that he is
entering into this Separation Agreement knowingly, voluntarily, and in full
settlement of all claims which existed in the past or which currently exist,
that arise out of his employment with the Company or the termination of his
employment.

 

Executive acknowledges that he has had at least twenty-one (21) days to consider
this Separation Agreement thoroughly, and Executive understands that he has the
right to consult with an attorney, before he signs below and is advised to do
so.





5

--------------------------------------------------------------------------------

 



If Executive signs and returns this Separation Agreement before the end of the
21-day period, he certifies that his acceptance of a shortened time period is
knowing and voluntary, and the Company did not -- through fraud,
misrepresentation, a threat to withdraw or alter the offer before the 21-day
period expires, or by providing different terms to other employees who sign the
release before such time period expires -- improperly encourage Executive to
sign.

 

Executive understands that he may revoke this Separation Agreement within the
first seven (7) days after he signs it.  Executive’s revocation must be in
writing and submitted within the seven (7) day period to Kimberly Gee Stith, via
hand delivery or via electronic delivery at: KStith@wm.com.  If Executive does
not revoke this Separation Agreement within the seven (7) day period, it becomes
irrevocable.  Executive further understands that if he revokes this Separation
Agreement, he will not be eligible to receive the benefits described in Exhibit
C.  All benefits described in Exhibit C will be paid on the dates specified
herein, but only if this Separation Agreement has been duly executed and not
revoked within its revocation period.

 

10.Settlement and Acquisition of Goodwill.  Executive waives and releases any
and all claims that the Employment Agreement Protective Covenants are not
enforceable or are against public policy.  Executive covenants not to file a
lawsuit or arbitration proceeding, pursue declaratory relief, or otherwise take
any legal action to challenge the enforceability of the Employment Agreement
Protective Covenants.  The parties agree that the payments and benefits referred
to in Exhibit C are, in part, consideration of the settlement of all disputes
regarding the enforceability and application of goodwill, trade secrets, and
confidential information developed by Executive in the course of his employment
with the Company.  To help preserve the value of the goodwill, trade secrets,
and confidential information acquired herewith, it is agreed that Executive will
comply with the Employment Agreement Protective Covenants (incorporated herein
by reference) for the periods of time set forth therein.  It is specifically
agreed that the two-year Restricted Term set forth in Section 8 of the
Employment Agreement and the restriction provided for therein shall commence
upon the Employment Termination Date.

 

11.Assistance and Cooperation.  Executive agrees that he will cooperate fully
with the Company and its counsel, upon their request, with respect to any
potential or pending proceeding (including, but not limited to, any litigation,
arbitration, regulatory proceeding, investigation or governmental action) that
relates at least in part to matters with which Executive was involved while he
was an employee of the Company or any of its affiliates, or with which he has
knowledge. Executive agrees to render such cooperation in a timely fashion and
to provide Company personnel and counsel with the full benefit of his knowledge
with respect to any such matter, and will make himself reasonably available for
interviews, depositions, or court appearances at the request of the Company or
its counsel.  The Parties agree that Executive’s willingness to provide this
cooperation is an inducement in the Company’s willingness to enter into this
agreement and, accordingly, any failure to comply with the requirements of this
Section 11 shall constitute a material breach of this Separation Agreement. The
Company agrees that it will not claim any breach of this Section 11 by Executive
before providing Executive written notice of the specific cooperation requested
which Company claims Executive has failed to provide, and it shall give
Executive a reasonable opportunity to provide the requested cooperation
following delivery of such notice.

 





6

--------------------------------------------------------------------------------

 



12.Choice of Laws.  This Separation Agreement is made and entered into in the
State of Texas, and shall in all respects be interpreted, enforced and governed
under the laws of the State of Texas.  The language of all parts of this
Separation Agreement shall in all cases be construed as a whole, according to
its fair meaning, and not strictly for or against any of the parties.

 

13.Severability.  Should any provision of this Separation Agreement be declared
or be determined by any court to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Separation Agreement.

 

14.Tax Withholding; Right of Offset.  The Company shall withhold, or cause to be
withheld, from any and all payments made pursuant to this Separation Agreement
or any other agreement between Executive and the Company all amounts required to
be withheld pursuant to federal, state or local tax laws. The Company may
withhold and deduct from any and all payments made pursuant to this Separation
Agreement or any other agreement between Executive and the Company all other
normal deductions made with respect to the Company’s employees generally and any
advances made to Executive and owed to the Company.  Executive acknowledges that
he has been advised to consult his own tax professional regarding the tax
consequences of any payments of compensation or other amounts received by
Executive pursuant to this Separation Agreement or any other agreement between
the Executive and the Company.  Furthermore, Executive acknowledges that he is
responsible for paying all applicable taxes as are assessed or levied by any
governmental entity on any payments of compensation or other amounts received by
Executive from the Company. The Company makes no representations regarding the
tax consequences of any payments under this Separation Agreement or any other
agreement between Executive and the Company, and in no event shall the Company
be liable for any portion of any taxes, penalties, interest or other expenses
that may be incurred by Executive with respect to any payments under this
Separation Agreement or any other agreement between Executive and the Company.

 

15.Matters Relating to Section 409A of the Code.  Each payment under this
Separation Agreement is intended to be (i) to the greatest extent possible
exempt from Section 409A of the Internal Revenue Code, the regulations and other
binding guidance promulgated thereunder (“Section 409A”), including, but not
limited to, by compliance with the short-term deferral exemption as specified in
Treas. Reg. § 1.409A-1(b)(4) and the separation pay plan exemption set forth in
Treas. Reg § 1.409A-1(b)(9), or (ii) if not exempt compliant with Section 409A,
and the provisions of this Separation Agreement will be administered,
interpreted and construed accordingly.  Payments under this Separation Agreement
in a series of installments shall be treated as a right to receive a series of
separate payments for purposes of Section 409A.  Executive shall be considered
to have incurred a “separation from service” with the Company and its affiliates
within the meaning of Treas. Reg. § 1.409A-1(h)(1)(ii) as of the Employment
Termination Date.

 

Notwithstanding any other provision in this Separation Agreement to the
contrary, payments and benefits payable under this Separation Agreement due to a
“separation from service” within the meaning of Section 409A that are deferred
compensation subject to (and not otherwise exempt from) Section 409A that would
otherwise be paid or provided during the six-month period commencing on the date
of Executive’s “separation from service” within the meaning of Section





7

--------------------------------------------------------------------------------

 



409A, shall be deferred until the first business day after the date that is six
(6) months following Executive’s “separation from service” within the meaning of
Section 409A.

 

To the extent that reimbursements or other in-kind benefits under this
Separation Agreement constitute “nonqualified deferred compensation” for
purposes of Section 409A, (A) all expenses or other reimbursements hereunder
shall be made on or prior to the last day of the second taxable year following
Executive’s “separation from service” pursuant to Treasury Regulation §
1.409A-1(b)(9)(iii)(B), (B) any right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (C) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

 

Amounts payable pursuant to this Separation Agreement are intended to be
unfunded for purposes of Section 409A.  Although bookkeeping accounts may be
established with respect to payments due under the Separation Agreement, any
such accounts shall be used merely as a bookkeeping convenience.  No provision
of this Separation Agreement shall require the Company to purchase assets, place
assets in a trust or segregate assets in connection with amounts due under the
Separation Agreement.

 

16.Arbitration.  The parties agree that any dispute relating to this Agreement,
or to the breach of this Agreement, arising between Executive and the Company
shall be settled by confidential arbitration in accordance with the Federal
Arbitration Act and the commercial arbitration rules of the American Arbitration
Association (“AAA”), or any other mutually agreed upon arbitration service;
provided, however, that temporary and preliminary injunctive relief to enforce
the covenants contained in the Employment Agreement, and related expedited
discovery, may be pursued in a court of law to provide temporary injunctive
relief pending a final determination of all issues of final relief through
arbitration.  The arbitration proceeding, including the rendering of an award,
shall take place in Houston, Texas, and shall be administered by the AAA (or any
other mutually agreed upon arbitration service). There shall be three (3)
arbitrators. Each party shall select one arbitrator and the two party-selected
arbitrators shall agree on the selection of the third arbitrator. The parties
shall each select their arbitrator within thirty (30) days of the notice of
dispute, or if the parties cannot agree, in accordance with the commercial
arbitration rules of the AAA (or any other mutually agreed upon arbitration
service).  All fees and expenses associated with the arbitration shall be paid
by the Company during the arbitration, including the timely payment of all
reasonable attorney’s fees and costs of Executive within thirty (30) days of
submission of invoice.  The arbitrators shall not be authorized to create a
cause of action or remedy not recognized by applicable state or federal
law.  The arbitrator shall be authorized to award final injunctive relief.  The
award of the arbitrators shall be final and binding upon the parties without
appeal or review, except as permitted by the arbitration laws of the State of
Texas.  The award, inclusive of any and all injunctive relief provided for
therein, shall be enforceable through a court of law upon motion of either
party.

 

17.Dispute Resolution.  The parties hereto agree that the provisions of the
Employment Agreement relating to dispute resolution including, without
limitation, those provided in Sections 11 and 13 thereto, shall survive and
apply to the payments and benefits provided for under this Separation Agreement.

 





8

--------------------------------------------------------------------------------

 



18.Complete Agreement.  The parties hereto agree that this Separation Agreement
contains the full and final expression of their agreements with respect to the
matters contained therein, and acknowledge that no other promises than those
identified herein have been made to or by any of the parties that are not
identified in these Agreements.

 

The parties agree that neither the offer of, nor the execution of, this
Separation Agreement will be construed as an admission of wrongdoing by
anyone.  Instead, this Separation Agreement is to be construed solely as a
reflection of the parties’ desire to facilitate a peaceful separation of
employment and to make sure there are no unresolved issued between them. This
Separation Agreement may be executed in any number of counterparts and by the
parties hereto on separate counterparts, each of which when so executed and
delivered (including via electronic mail or facsimile) shall be an original but
such counterparts together shall constitute one and the same instrument.

 

[Signature page follows]





9

--------------------------------------------------------------------------------

 



Please review this document carefully as it contains a release of claims.

 

IN WITNESS WHEREOF, the Executive has entered into this Separation Agreement,
and the Company has caused this Separation Agreement to be executed in its name
and on its behalf by its duly authorized officer to be effective as of the date
that this Separation Agreement is executed by Executive as set forth beneath the
signature below (the “Effective Date”).

 

BARRY CALDWELL

    

USA WASTE-MANAGEMENT

(“Executive”)

 

RESOURCES, LLC

 

 

(The “Company”)

 

 

 

/s/ Barry Caldwell

 

 

Signature

 

By:

/s/ Courtney Tippy

 

 

 

 

 

Title:

Vice President

Date:

10 August 2018

 

 

“Effective Date”

 

 

 

 

Printed Name: 

Courtney Tippy

 

 

Date:

8/10/18

 





10

--------------------------------------------------------------------------------

 



EXHIBIT A

 

1. Keep America Beautiful

2. National Waste and Recycling Association

3. National Association of Manufacturers

 





11

--------------------------------------------------------------------------------

 



EXHIBIT B

 

The employment of Executive shall terminate effective August 11, 2018 (the
“Employment Termination Date”).  Executive is therefore, entitled to the
payments and benefits listed below whether or not he signs this Separation
Agreement. These include:

 

(a)       Accrued but unpaid base salary for services rendered through the
Employment Termination Date.

 

(b)       Accrued but unpaid expenses required to be reimbursed under the
Employment Agreement.

 

(c)       Accrued but unused vacation for the year 2018 through the Employment
Termination Date.

 

(d)       Vested amounts owed pursuant to the Waste Management Retirement
Savings Plan and the Waste Management 409A Deferral Savings Plan (DSP),
including, without limitation, Executive’s 20,601 deferred restricted stock unit
grants (“DSUs”) from the following grant dates:

 

iJanuary 27, 2006

 

iiJanuary 27, 2007

 

iiiJanuary 27, 2008

 

ivFebruary 19, 2008

 

vJanuary 27, 2009

 

viJanuary 26, 2010

 

Amounts payable under the DSP shall, subject to any required delay under Section
409A of the Code, be paid at such time(s) as set forth in the applicable plan.

 

(e)       The indemnification provided in paragraph 10 of the Employment
Agreement.

 

All payments will be subject to applicable withholdings for federal, state and
local income and employment taxes.  Executive acknowledges that he shall not be
eligible to receive payment with respect to the annual incentive plan for the
2018 plan year.

 

Executive is entitled to the benefits described above in this Exhibit B whether
or not he executes this Separation Agreement.

 





12

--------------------------------------------------------------------------------

 



EXHIBIT C

 

The employment of Executive shall terminate, effective August 11, 2018 (the
“Employment Termination Date”) under the terms of this Separation Agreement.  In
consideration of the premises and promises herein contained, it is agreed that,
Executive is entitled to the compensation and benefits set forth below only
after he executes and does not revoke this Separation Agreement, and it has
become irrevocable.

 

The payments and benefits to be provided are as follows:

 

(a)



Cash severance equal to $1,925,000 in total, of which (i) $962,500 shall be paid
in a lump sum within 10 business days of this Separation Agreement becoming
effective and irrevocable (but in no event later than the 60th day following the
Employment Termination Date), (ii) $73,839 shall be paid on the 60th day
following the Employment Termination Date and (iii) $888,661 shall be paid in
substantially equal installments over the period commencing on the first payroll
date that occurs after the 60th day following the Employment Termination Date
and ending on the two-year anniversary of the Employment Termination Date, in
accordance with the Company’s normal payroll practices;

 

(b)



Subject to the Executive making a timely election under COBRA, for 18 months the
Company will pay the portion of the COBRA premium in excess of the Executive’s
regular employee premium contribution.  Thereafter, he will bear the full cost
of any continued COBRA coverage.

 

(c)



Be entitled to exercise any options that are vested as of the Employment
Termination Date through the 90-day anniversary of the Employment Termination
Date subject to the other terms and requirements thereof.

 

All payments will be subject to applicable withholdings for federal, state and
local income and employment taxes.

 

Executive acknowledges that he is forfeiting and not receiving a payment in
respect of (i) any unvested Performance Share Unit awards and (ii) any options
that are unvested and not exercisable as of the Employment Termination Date.

13

--------------------------------------------------------------------------------